IN THE SUPREME COURT OF IOWA
                              No. 11–0834

                          Filed July 20, 2012


UMEKA LEWIS,

      Appellant,

vs.

JOHN J. JAEGER, ROBERT E. BOGE,
and THE CITY OF DUBUQUE,

      Appellees.


      Appeal from the Iowa District Court for Dubuque County,

Lawrence H. Fautsch, Judge.



      Tenant appeals unfavorable district court judgment. AFFIRMED

IN PART, REVERSED IN PART, AND CASE REMANDED.



      Raymond H. Johnson of Johnson Law Firm, West Des Moines, for

appellant.


      Leslie V. Reddick of Kane, Norby & Reddick, P.C., Dubuque, for

appellees Boge and City of Dubuque.

      Cory R. Thein, Dubuque, for appellee Jaeger.
                                    2

APPEL, Justice.

      In this case, a tenant brings claims against her landlord, the City

of Dubuque, and a city official, asserting that they unlawfully caused her

eviction from her apartment. According to the defendants, the eviction

occurred because a city housing official, acting pursuant to a city

ordinance designed to protect public health and safety in emergency

situations, issued a valid oral order directing the landlord to lock out a

tenant who, according to the landlord, repeatedly left the water and gas

stove running for hours at a time, including periods of time when no one

was in the apartment.

      The tenant sued the City, the housing official, and her landlord. In

her pleading, the tenant alleged that the conduct of the defendants

violated a number of her statutory rights under the Iowa Uniform

Residential Landlord and Tenant Act (IURLTA), including those related to

eviction, entry onto the premises, and return of security deposits. To the

extent the Dubuque ordinance authorized the action of the defendants,

the ordinance, according to the tenant, was preempted by the IURLTA.

The tenant also alleged the city defendants violated her constitutional

rights to due process of law by invading her property right in her

apartment without notice and an opportunity to be heard. The tenant

further claimed the city defendants violated due process by attempting to

enforce an unduly vague ordinance.       Finally, the tenant brought a

common law claim for conversion of her private property, claiming the

landlord took some of her possessions during the eviction process.

      After a one-day trial, the district court concluded that the tenant

was entitled to the return of her security deposit but denied all other

relief. The tenant appealed. For the reasons expressed below, we affirm
                                         3

in part and reverse in part the judgment of the district court and remand

for further proceedings.

       I. Factual and Procedural Background.

       This case arises out of a landlord–tenant dispute in Dubuque,

Iowa, between tenant Umeka Lewis and landlord John Jaeger.                  Lewis,

who was twenty-one years old at the time of trial, receives housing

benefits under Section 8, a federal program to assist low-income

persons. 1    Jaeger is a landlord who owns and manages twenty-two

apartment units in six buildings in Dubuque.

       Lewis and Jaeger entered into a one-year rental agreement

beginning November 1, 2008, and ending October 31, 2009.                       The

agreement required Lewis to pay a $465 security deposit and $465 each

month. Her apartment was part of a four-plex unit. Jaeger was aware

that Lewis was a participant in the Section 8 program.

       Shortly after moving in, Lewis thought she heard bats in the walls

of her apartment. She began to run the water for extended periods of

time, including overnight, in an effort to scare the bats away. Also, at

about the same time, Lewis found the heat in her apartment inadequate.

The thermostat which controlled the heat, however, was located in a

different unit and thus beyond Lewis’s direct control.                In order to

increase the heat in her apartment, Lewis turned on her gas stove and

opened the oven door. She left the gas stove on with the door open for

several hours at a time, including while she slept.

       After receiving complaints from other tenants in the apartment

building that there was no hot water, Jaeger investigated and determined


       1“Section8” is a reference to a provision of the United States Housing Act of
1937, as amended in 1974. See 42 U.S.C. § 1437(f) (2006). This provision is designed
to provide housing assistance to lower income families.       See Horizon Homes of
Davenport v. Nunn, 684 N.W.2d 221, 222 (Iowa 2004).
                                          4

that Lewis was running the water and heating the apartment with her

oven. Jaeger told Lewis to stop, leaving several notes for his tenant. One

note stated: “Umeka! Don’t pull that shit ever again. [You] can leave

whenever you want. Call me. . . . [You are] being charged for the water

[and] heat you used!!” A second note declared:

       Umeka,

             Here’s the deal, if you leave before this lease you can’t
       get housing for [one] year.

                If I have to evict you[,] you can’t get housing for [three]
       years.

             If you pay for all the charges to the gas [and] water,
       you can stay!

             Otherwise you will be evicted. They will turn the heat
       up if you are cold. You are running everyone out of hot
       water.

                Your case worker Karen knows about all of this.

                                                                Your choice,

                                                                        John

Lewis ceased running the water and the gas stove.

       The winter of 2008–2009 was uneventful.              During the spring of
2009, Lewis called the City complaining about bats. Robert Boge, the

City’s housing inspector supervisor, inspected the premises. He found

no evidence of bats and could not find how bats could enter the

apartment.

       In late September 2009, Lewis told Jaeger that she intended to

move to Florida. She asked Jaeger to refund her security deposit so that

she could pay an anticipated security deposit for a new apartment.

Jaeger declined to make the refund. 2          At about this time, Lewis again

       2A tenant cannot compel premature payment of a security deposit while the

tenant’s obligation continues, leaving the landlord unsecured for the remainder of the
                                           5

began to heat her apartment with the oven and to leave the water

running for extended periods of time. On several occasions during late

September or early October, Jaeger entered Lewis’s apartment to turn

the gas stove and water off. According to Jaeger, Lewis’s response was to

simply turn the water and the gas stove back on.

       Lewis consulted with an attorney at Dubuque Legal Aid on

October 7. Her primary concern was obtaining the security deposit from

Jaeger. The fact that Lewis was consulting with a lawyer was a reflection

of the deteriorating relationship between Lewis and Jaeger.

       Jaeger, too, was looking for outside help with the situation. On

October 8, Jaeger telephoned Boge.             Jaeger testified that he informed

Boge that Lewis would turn on the water and the gas stove and leave

them on unattended for extended periods of time.                Jaeger further told

Boge that he could not turn off the gas and water to Lewis’s apartment

without also turning off the gas and water to the other apartments in the

building.    Jaeger claimed that Boge then issued an order to Jaeger to

lock the doors to Lewis’s apartment. It is undisputed that Boge did not

talk with Lewis or attempt to contact her prior to making this oral order.

       Jaeger changed the locks on Lewis’s apartment. He also gathered

her minimal belongings—an air mattress, a fan, and an alarm clock—and

placed them outside the apartment. Jaeger then called Lewis on her cell

phone and told her he had changed the locks and removed her

belongings from the apartment.


_______________________
term of the lease. See Iowa Code § 562A.12(3) (2009) (stating a landlord has thirty days
from the date of termination of the tenancy and receipt of mailing address or delivery
instructions to return the tenant’s rental deposit or furnish statement showing the
reason for withholding the deposit or any portion thereof); Seifert v. Dosland, 328
N.W.2d 531, 532 (Iowa 1983) (holding section 562A.12(3) applies when tenant
prematurely terminates lease).
                                     6

      Lewis came to the apartment and gathered her belongings.         She

called the Dubuque police, asserting that some of her belongings were

missing. The Dubuque police arrived and investigated, but the record

does not reveal any further action taken at that time by law enforcement

authorities.

      On October 9, Lewis met with Alex Kornya, a legal aid lawyer, to

discuss her plight. Kornya electronically sent a letter to Jaeger claiming

that he had evicted Lewis in violation of a provision of the IURLTA,

specifically Iowa Code section 562A.26 (2009). In the letter, which was

dated October 9, Kornya stated that Lewis was terminating her tenancy

as of the date of the letter and demanded the return of her security

deposit by Monday, October 12, at 5:00 p.m. Kornya indicated that if the

amount was not paid, a small claims action would be filed demanding

the security deposit and damages related to her illegal eviction.

      On October 12, Boge prepared a handwritten memorandum of the

order which was the basis of a more formal typed order.                The

handwritten order, backdated to October 8, stated: “Landlord is ordered

to . . . change the locks on the unit . . . . Tenant is leaving gas stove

unattended and letting the hot water run unattended.                This is

endangering the lives of other occupants of the building.”

      Based on the handwritten order, city staff prepared a more formal

document entitled, “NOTICE TO VACATE.” The document consisted of a

cover-page letter and an attachment.       The cover page, addressed to

Jaeger, stated that a “housing inspection” had been performed on the

apartment.     The second page of the notice, listing “expected repairs,”

stated that, pursuant to Dubuque City Code section 6-6-4(B)(3):
      LANDLORD IS ORDERED TO CHANGE THE LOCKS ON THE
      UNIT AT 414 ½ LORAS BOULEVARD. TENANT IS LEAVING
      GAS STOVE ON UNATTENDED AND LETTING THE HOT
                                          7
       WATER RUN UNATTENDED. THIS IS ENDANGERING THE
       LIVES OF THE OTHER OCCUPANTS OF THE BUILDING.
       APPEAL RIGHTS, PLEASE NOTE:
       ANY PERSON HAVING ANY RECORDED TITLE OR LEGAL
       INTEREST OR ANY OCCUPANT HAVING BEEN SERVED A
       NOTICE AND ORDER, MAY APPEAL FROM THE NOTICE
       AND ORDER OF ANY ACTION OF THE CITY MANAGER TO
       THE HOUSING CODE APPEALS BOARD, PROVIDED THE
       APPEAL IS MADE IN WRITING AS PROVIDED IN THIS
       CODE, AND FILED WITH THE CITY MANAGER WITHIN
       FOURTEEN (14) DAYS FROM THE DATE OF SERVICE OF
       SUCH NOTICE AND ORDER, OR ACTION.
       FAILURE TO APPEAL WILL CONSTITUTE A WAIVER OF ALL
       RIGHTS TO AN ADMINISTRATIVE HEARING AND
       DETERMINATION OF THE MATTER.

Boge did not leave a copy of the notice on the door of Lewis’s apartment,

nor did Boge mail or otherwise attempt to provide a copy of the notice to

Lewis. In other words, he did not “nail and mail” the notice to achieve

service on the tenant.

       Lewis subsequently filed an action against Jaeger, Boge, and the

City of Dubuque.        Counts I through IV of the petition alleged Jaeger

illegally retained Lewis’s security deposit, unlawfully entered Lewis’s

apartment, converted Lewis’s property, and illegally evicted Lewis.3

Count VI alleged Jaeger, Boge, and the City of Dubuque acted in concert

to   deprive    Lewis   of   due   process     under    the   Iowa    and    Federal
Constitutions. Specifically, Lewis argued that section 6-6-4(B)(3) of the

Dubuque City Code is unconstitutional both on its face and as applied

because it is not reasonably calculated to give adequate notice or a

hearing.    Lewis also asserted the ordinance is vague, overbroad, and

preempted by the IURLTA.



       3Count  V of the petition alleged the lease contained illegal lease provisions.
Lewis filed a motion for partial summary judgment on the issue, which was granted.
Although summary judgment was granted, the district court declined to award damages
under Iowa Code section 562A.11(2) because it found Jaeger’s conduct was not willful.
Lewis does not challenge this finding on appeal.
                                       8

         A bench trial was held in March 2011. Lewis gave her side of the

story.     Among other things, Lewis testified that Jaeger entered her

apartment on a number of occasions, including while she was asleep, to

turn the water and gas stove off. She admitted that when he left, she

would turn the water and gas stove back on.          She denied leaving the

utilities on when she was not home. Lewis testified that Jaeger called

her on the day of the eviction and told her he changed the locks and

removed her possessions from the apartment. Lewis stated Jaeger did

not mention any involvement by the City during the phone call. When

she arrived at the apartment to retrieve her belongings, Lewis claimed a

set of earrings given to her by her mother worth about $450, a blanket,

and a DVD player were missing. She testified that if an official from the

City had requested that she stop running the water or the gas stove, she

would have complied. She asserted that as a result of her eviction and

the failure of Jaeger to refund her security deposit, she lived in a

homeless shelter for a period of time and, when the shelter closed, she

lived out of her car. She testified that she often slept in her car at night

in a Walmart parking lot or in the parking lot of a local hospital.

         Jaeger also testified. He stated Lewis left the water and stove on

two or three times during the week of her eviction.        He testified that

“there was no talking to her,” and that once he ensured the water and

gas stove were off, Lewis would “turn it right back up.” Jaeger further

testified that Lewis was not in the apartment when he turned off the

utilities. According to Jaeger, at the time he locked her out, “everything

was running, which was always the case: The faucet, the kitchen, the

bathtub, the vanity in the thing, and the stove on and the door open.”

         Jaeger testified he told Boge that the gas stove and water were left

on unattended in the apartment. Although he spoke with Boge, Jaeger
                                        9

testified that “[he] was going to lock [Lewis] out pretty much probably

anyways because [he] couldn’t figure a way to make the people around

her safe.” After he locked her out, he found no reason to go to court to

seek her eviction because, according to his testimony, he “assumed she

was gone.” He did not give the public housing authority notice regarding

the termination of the tenancy because “it seemed like she was going to

be gone and out of everyone’s lives.”

      Boge testified about his actions. Boge explained that Jaeger called

him and told him that Lewis was upset with him (Jaeger), that she

wanted her deposit back, and that she was leaving the apartment with

the gas stove turned on and the hot water running to get even with

Jaeger. Boge himself had never observed the water running or the gas

stove on at the apartment and made no further inquires after his

conversation with Jaeger.

      Boge stated that he directed the lockout based on the conversation

with Jaeger. Boge explained that his order was pursuant to Dubuque

City Code section 6-6-4(B)(3), which states:

            Emergencies: Whenever, in the judgment of the city
      manager, an emergency exists which requires immediate
      action to protect the public health, safety or welfare, an
      order may be issued, without a hearing or appeal, directing
      the owner, occupant, operator or agent to take such action
      as is appropriate to correct or abate the emergency. If
      circumstances warrant, the city manager may act to correct
      or abate the emergency under terms of the Iowa statutes for
      abatement of public nuisance.

      According to Boge, Lewis’s conduct created an “emergency”

requiring “immediate action to protect the public . . . safety” because

“[t]he CO [carbon monoxide] that is emitted from a stove that’s running

can kill somebody.” Boge stated leaving the gas stove unattended creates

a fire hazard because the apartment can fill with gas if the pilot light
                                     10

goes out. Boge also thought leaving the water running unattended posed

a risk because, if the sink became plugged, the overflowing water could

cause an electrical short resulting in a fire. Boge further testified that he

believed that the only way to correct or abate the threat posed by Lewis’s

behavior was to change the locks on Lewis’s apartment.

      Boge testified that he did not talk with Lewis about the situation.

He indicated that usually the City would post a notice on the door of a

residence that was uninhabitable.      He testified that he did not know

whether Lewis would have listened had he talked to her about the

situation.

      Two other persons who were tenants in the building at the time of

the events, Patricia Stanford and Ellen Johnson, also testified at trial.

They recounted problems with hot water at their apartments. Johnson

testified that on one occasion, the gas stove was on when Lewis was not

at the apartment.

      During trial, Jaeger made a confession of judgment in which he

admitted that he owed the security deposit and was willing to pay $500.

Lewis rejected the offer on the ground that she was entitled to $200 in

liquidated damages for bad faith on top of her $465 security deposit.

      Following trial, the district court entered its order.    The district

court made factual findings that the plaintiff “often left her gas stove on

and water running for extended periods of time, including while she was

asleep and at least several occasions when she was out of the

apartment.”   The district court further determined that Boge ordered

Jaeger to change the locks pursuant to the city ordinance after being

contacted by Jaeger about the situation in early October. The district

court found that “the only feasible way for the City to abate this

emergency was to order that the locks be changed because it is clear that
                                           11

[Lewis]   otherwise      would     have    continued      to   leave   the    stove   on

unattended.” The district court found that in compliance with the order,

Jaeger entered the apartment and changed the locks. Jaeger also placed

Lewis’s property outside the apartment. In light of its factual findings

and its analysis of legal issues, the district court concluded that the city

ordinance was not preempted by the IURLTA, that there was no unlawful

eviction or unlawful entry, and that no conversion occurred. The district

court found that Lewis did not receive any notice of the action by the

City, but did not address the due process issues raised by Lewis.

Finally, the district court held that Lewis was entitled to her security

deposit, but that there was no evidence Jaeger acted in bad faith. Lewis

filed a motion to enlarge the findings to include the due process claims,

which was overruled. 4 Lewis appealed.

       Lewis raises eight issues on appeal.              Lewis claims that (1) the

ordinance in question is preempted by the IURLTA, codified at Iowa Code

chapter 562A; (2) the City violated the due process provisions of the

Federal and Iowa Constitutions by ordering the lockout without notice or

an opportunity to be heard; (3) the ordinance is void for vagueness under

the Federal and Iowa Due Process Clauses; (4) Jaeger unlawfully evicted
Lewis under the provisions of the IURLTA; (5) Jaeger acted in bad faith

when he failed to return the security deposit; (6) Jaeger converted some

of Lewis’s belongings; (7) Jaeger illegally entered Lewis’s apartment; and




       4The  district court did not expressly decide the due process issues in its order
overruling the motion to enlarge. We have held that a motion to enlarge findings
preserves error on an issue not decided by the district court even if the district court
does not address the issue following the motion. See Madden v. City of Eldridge, 661
N.W.2d 134, 138 (Iowa 2003); see also Thomas A. Mayes & Anuradha Vaitheswaran,
Error Preservation in Civil Appeals in Iowa: Perspectives on Present Practice, 55 Drake L.
Rev. 39, 70 (2006).
                                      12

(8) Jaeger’s confession of judgment at trial was insufficient to preclude

Lewis from recovering costs.

      II. Standard of Review.

      We review constitutional issues de novo.            Hensler v. City of

Davenport, 790 N.W.2d 569, 578 (Iowa 2010). A wrongful eviction action

is at law, and therefore our review is for correction of errors at law. See

Roeder v. Nolan, 321 N.W.2d 1, 3 (Iowa 1982); Wernet v. Jurgensen, 245
Iowa 596, 598, 63 N.W.2d 216, 217 (1954). Issues involving statutory

construction, including claims that a local ordinance is preempted by a

statute, are reviewable for correction of errors at law.        Hensler, 790

N.W.2d at 578. The conversion claim is an action at law and reviewable

for errors at law. Murray v. Conrad, 346 N.W.2d 814, 817 (Iowa 1984);

Larsen v. Housh, 259 Iowa 911, 913, 146 N.W.2d 314, 315 (1966).

      III. Discussion.

      A. Preemption.

      1. Introduction.      In this case, we consider the interaction of the

IURLTA; Iowa Code section 364.17, which requires cities to develop and

enforce housing codes; and a Dubuque municipal ordinance related to

health and safety in housing. The specific legal question is whether the

Dubuque city ordinance is preempted by the IURLTA.

      Under legislative home rule, municipalities are permitted to

exercise   their   police   power   without prior   legislative approval   or

authorization as long as the exercise is not “ ‘inconsistent with the laws

of the general assembly.’ ”     City of Davenport v. Seymour, 755 N.W.2d
533, 538 (Iowa 2008) (quoting Iowa Const. art. III, § 38A). The doctrine

of preemption has been developed to determine whether municipal action

is permitted or prohibited by the legislature.      Id.   We have recognized

three types of preemption: express preemption, implied or “conflict”
                                      13

preemption, and implied field preemption. Id. at 538–39. Lewis argues

that the IURLTA preempts the Dubuque ordinance under theories of

implied conflict and implied field preemption.

      Implied conflict preemption occurs “where an ordinance prohibits

an act permitted by statute, or permits an act prohibited by statute.” Id.

at 538. The standard for conflict preemption is demanding and requires

the local law to be “irreconcilable” with the state law. Id. at 539. We

presume the ordinance is valid and, if possible, we will interpret the state

statute harmoniously with the ordinance. Id. Under conflict preemption,

“the conflict must be obvious, unavoidable, and not a matter of

reasonable debate.” Id.; see also Hensler, 790 N.W.2d at 585; Goodell v.

Humboldt Cnty., 575 N.W.2d 486, 493 (Iowa 1998).

      Implied field preemption occurs “when the legislature has so

covered a subject by statute as to demonstrate a legislative intent that

regulation in the field is preempted by state law.” Seymour, 755 N.W.2d

at 539.    As with implied conflict preemption, the standard in field

preemption is demanding and requires a “clear expression of legislative

intent to preempt a field from regulation by local authorities, or a

statement of the legislature’s desire to have uniform regulations

statewide.”   Id.; see also Hensler, 790 N.W.2d at 585–86; Goodell, 575

N.W.2d at 493.

      2.   Position of the parties.    Lewis maintains that the IURLTA

preempts any application of Dubuque City Code section 6-6-4(B)(3) to

this case. The ordinance provides:

            Emergencies: Whenever, in the judgment of the city
      manager, an emergency exists which requires immediate
      action to protect the public health, safety or welfare, an
      order may be issued, without a hearing or appeal, directing
      the owner, occupant, operator or agent to take such action
      as is appropriate to correct or abate the emergency. If
                                     14
      circumstances warrant, the city manager may act to correct
      or abate the emergency under terms of the Iowa statutes for
      abatement of public nuisance.

Dubuque, Iowa, Code § 6-6-4(B)(3).          Lewis cites Iowa Code section

562A.33, which provides that “[a] landlord may not recover or take

possession of [a] dwelling unit by action or otherwise . . . except in case

of abandonment, surrender, or as permitted in this chapter.” According

to Lewis, the only way Jaeger could evict her under the circumstances of

this case was to institute an eviction procedure under the IURLTA.

      Based on the premise that Jaeger must proceed under the IURLTA

in any eviction, Lewis cites Iowa Code section 562A.27A as the procedure

that Jaeger was required to follow. Iowa Code section 562A.27A provides

that a landlord may bring a proceeding to evict a tenant where the tenant

has created “[a] clear and present danger to the health or safety of other

tenants.” Under Iowa Code section 562A.27A(1), a tenant is entitled to

three days’ notice and an opportunity to contest the eviction in a court

proceeding. According to Lewis, Jaeger and the City circumvented the

procedural requirements of the IURLTA by invoking the alleged authority

of the City under the ordinance.     Lewis sees the conflict between the

IURLTA and the ordinance as “obvious, unavoidable, and not a matter of

reasonable debate.”     See Hensler, 790 N.W.2d at 585 (citation and

internal quotation marks omitted).

      Lewis also claims the doctrine of field preemption prevents the

application of the city ordinance in this case. According to Lewis, the

IURLTA establishes a comprehensive framework for evicting tenants.

Because the IURLTA occupies the field, the ordinance can have no

application under the facts of this case.

      Lewis makes a parallel claim under federal law. As a participant in

Section 8 housing, her lease contains an addendum prohibiting eviction
                                    15

without notice or court proceedings.          Under the applicable federal

regulations, 24 C.F.R. section 982.310(e)(1)–(2) (2009), a tenant must be

given notice of the grounds for termination during the lease term, and

the Public Housing Authority must be given a copy of the notice before

an action to terminate the lease is commenced. Lewis claims that under

the circumstances, federal law prohibits the application of the ordinance

against her.

      Jaeger counters that this court should seek “to interpret the state

law in such a manner as to render it harmonious with the ordinance.”

Goodenow v. City Council, 574 N.W.2d 18, 26 (Iowa 1998). He then cites

two provisions of the IURLTA that bolster his position.

      The first provision of the IURLTA cited by Jaeger is Iowa Code

section 562A.28, which provides:

            If there is noncompliance by the tenant with section
      562A.17, materially affecting health and safety, that can be
      remedied by repair or replacement of a damaged item or
      cleaning, and the tenant fails to comply as promptly as
      conditions require in case of emergency . . . the landlord may
      enter the dwelling unit and cause the work to be done in a
      competent manner . . . .

Iowa Code § 562A.28. Iowa Code section 562A.17(5) requires a tenant to
“[u]se in a reasonable manner all electrical, plumbing, sanitary, heating

. . . and other facilities and appliances.”    These two provisions of the

IURLTA, according to Jaeger, allow him to enter the apartment for the

purpose of abating the hazard caused by Lewis’s conduct.

      The second IURLTA provision cited by Jaeger is Iowa Code section

562A.3. The provision states:

             Unless displaced by the provisions of this chapter, the
      principles of law and equity in this state, including the law
      relating to capacity to contract, mutuality of obligations,
      principal and agent, real property, public health, safety and
      fire prevention, estoppel, fraud, misrepresentation, duress,
                                         16
       coercion, mistake, bankruptcy, or other validating                   or
       invalidating cause, shall supplement its provisions.

Id. § 562A.3. Jaeger contends that the ordinance is a public health or
safety and fire prevention measure that does not conflict with, but

supplements, provisions of the IURLTA. 5

       The City repeats much of Jaeger’s arguments. The City, however,

asserts that Iowa Code section 562A.27A, upon which Lewis relies, does

not apply to any emergencies, but only to those relating to clearly illegal

activities. According to the City, there is no section of the IURLTA that

deals with a situation such as that presented in this case, and therefore,

no conflict preemption is present.

       3. Analysis of implied conflict preemption. Lewis primarily argues

the Dubuque ordinance is irreconcilable with Iowa Code section 562A.33.

Section 562A.33 states:

             A landlord may not recover or take possession of the
       dwelling unit by action or otherwise, including willful
       diminution of services to the tenant by interrupting or
       causing the interruption of electric, gas, water or other
       essential service to the tenant, except in the case of
       abandonment, surrender, or as permitted by this chapter.

Id. § 562A.33 (emphasis added).           Lewis asserts that because chapter

562A does not permit a landlord to take possession of an apartment in

order to correct or abate an emergency requiring immediate action, any

ordinance permitting a landlord to do so is irreconcilable with section

562A.33.

       While Lewis’s argument has some appeal, we find it ultimately

unpersuasive.       The IURLTA generally defines the legal rights and

obligations of a landlord and tenant.           See id. § 562A.2(2)(a).      Section



       5Jaeger  in his brief did not address the question of whether the ordinance was
inconsistent with federal law.
                                           17

562A.33 is a remedial provision confining the methods by which a

landlord can take self-help measures.

       The ordinance in question, however, does not relate to the legal

relationship of landlords and tenants. The ordinance is an enforcement

mechanism of the Dubuque housing code which permits the City, not the

landlord, to take certain actions to cure an emergency requiring

immediate action.         Section 562A.33 in no way restricts the City’s

authority to correct or abate emergencies. Instead, the City’s authority

to adopt and enforce a housing code is controlled by Iowa Code section

364.17.

       Iowa Code section 364.17 requires cities with a population of at

least fifteen thousand to adopt a housing code. Id. § 364.17(1)–(2). The

Code further requires cities to “adopt enforcement procedures” which

“include but are not limited to” a number of enumerated enforcement

mechanisms. Id. § 364.17(3)(a). The precise ordinance involved in this

case, of course, is not specifically mandated, but it is clear that the

general assembly expressly granted cities the authority to promulgate

enforcement mechanisms of their respective housing codes. 6 The power

to enforce housing codes relating to health and safety is traditionally
among the core responsibilities of municipal government.                     We cannot

easily conclude that the legislature intended to preempt this traditional

local government responsibility through the IURLTA.

       Indeed, our caselaw suggests that the relationship between the

city’s police power over health and safety matters related to housing and

landlord/tenant law is symbiotic rather than antagonistic.                        In the

seminal case of Mease v. Fox, 200 N.W.2d 791, 796–97 (Iowa 1972), we

       6For  a history of Iowa housing code legislation, see Russell E. Lovell II, The Iowa
Uniform Residential Landlord and Tenant Act and the Iowa Mobile Home Parks
Residential Landlord and Tenant Act, 31 Drake L. Rev. 253, 256–61 (1981).
                                    18

found that a residential lease contained an implied warranty of

habitability in part in order to give “overdue recognition . . . for minimum

housing standards” established by municipalities and to encourage

municipal inspections and enforcement by providing tenants with the

right to withhold rent when the implied warranty of habitability was

breached. The passage of the IURLTA in 1978 was, in part, a codification

of Mease. See Russell E. Lovell II, The Iowa Uniform Residential Landlord

and Tenant Act and the Iowa Mobile Home Parks Residential Landlord and

Tenant Act, 31 Drake L. Rev. 253, 263 (1981).

      Shortly after the passage of the IURLTA, we decided Wilson v.

Nepstad, 282 N.W.2d 664 (Iowa 1979). In Nepstad, we allowed a tenant

to sue the city for negligent inspections related to fire safety. Nepstad,

282 N.W.2d at 673–74. The new tort liability clearly provided incentive

for more effective enforcement of Iowa housing codes. While Nepstad did

not directly involve the relationship between landlords and tenants, it did

emphasize the importance of effective enforcement of local housing codes

related to health and safety. See id.

      Lewis correctly points out that, as construed, the City’s action

resulted in Lewis being displaced from her apartment. An effect of this

was that the landlord came into the possession of the apartment through

means other than by abandonment, surrender, or as expressly provided

under chapter 562A. Yet chapter 562A is not to be viewed in isolation.

Iowa Code section 562A.3 states:

             Unless displaced by the provisions of this chapter, the
      principles of law and equity in this state, including the law
      relating to capacity to contract, mutuality of obligations,
      principal and agent, real property, public health, safety and
      fire prevention, estoppel, fraud, misrepresentation, duress,
      coercion, mistake, bankruptcy, or other validating or
      invalidating cause, shall supplement its provisions.
                                       19

Iowa Code § 562A.3 (emphasis added).              Housing codes, and their

enforcement mechanisms, certainly relate to public health, safety, and

fire prevention.     Thus, while chapter 562A does not allow a landlord,

acting     alone,   to   take   possession   of   an    apartment   under   the

circumstances presented here, chapter 562A does allow the city to take

appropriate measures to correct or abate an emergency that requires

immediate action, even if abatement has the derivative effect of

displacing tenants. For example, the IURLTA would not prevent the City

of Dubuque from ordering tenants removed from a building with an

unsound structure that may crumble at any moment. Thus, the housing

code and enforcement provisions found in city ordinances generally

supplement the IURLTA.

         A narrower issue, however, is whether a city, which generally may

exercise police powers without offending the IURLTA, may enforce its

order through the owner of the property who also happens to be a

landlord.    In other words, in order to avoid conflict with the IURLTA,

must a city enforce its ordinance directly?            We think not.   It would

elevate form over substance to suggest that a city may have its workers

change the locks, but that a city lacks authority to direct the owner of

property who happens to be a landlord to do so.                There is ample

authority for the proposition that when a landlord takes action pursuant

to an order of a public official, a breach of the covenant of quiet

enjoyment does not occur. See, e.g., Zwerin v. Geiss, 237 N.Y.S.2d 280,

284 (Civ. Ct. 1963) (reentry of apartment by landlord required by public

authorities does not subject landlord to action for disturbance or

interference with leasehold interest); Dunn v. Mellon, 23 A. 210, 210 (Pa.

1892) (landlord not liable to tenant for interference of possession of

premises where city orders landlord to make building alterations);
                                          20

Sunderman v. Warnken, 29 N.W.2d 496, 499 (Wis. 1947) (landlord entry

to make repairs required by public officials not a breach of covenants);

1 Herbert Thorndike Tiffany, A Treatise on the Law of Landlord and

Tenant § 79(c)(4), at 526 (1912) (disturbance by acts of sovereign do not

breach covenant of quiet enjoyment).              We think the same reasoning

applies when a claim is made that the landlord violates provisions of the

IURLTA when acting pursuant to an order by municipal authorities.

Because we do not find an obvious or unavoidable conflict between the

IURLTA and the ordinance as applied in this case, we reject Lewis’s

implied conflict preemption claim. 7

       4.    Implied field preemption claim.          Lewis relies on Iowa Code

section 562A.27A, which permits a landlord to recover possession of an

apartment where the tenant “has created or maintained a threat

constituting a clear and present danger to the health or safety of other

tenants.” Iowa Code § 562A.27A(1). Lewis argues section 562A.27A(1)

“exclusively addresses and occupies the field of eviction of tenants where

the tenant allegedly has created a ‘clear and present danger to the health

or safety of other tenants.’ ” 8 As noted above, however, the ordinance at

issue does not involve legal remedies between landlords and tenants, but
instead is part of Dubuque’s housing code enforcement scheme.                       The

Iowa Code explicitly authorizes cities to breathe life into their housing

codes through enforcement measures.                The IURLTA simply does not

       7We  come to the same conclusion for the same reasons regarding Lewis’s claim
that Section 8 preempts the Iowa law. Nunn, 684 N.W.2d at 228. The applicable
regulation cited by Lewis prohibits the “owner” from evicting a Section 8 tenant without
notice and a hearing. 24 C.F.R. § 982.310(f). We have concluded, however, that
Jaeger’s action in response to an order by a city official is not an eviction by him. The
same reasoning applies with respect to Lewis’s Section 8 claim.
       8Lewis could also cite section 562A.27(1), which allows a landlord to recover
possession of a dwelling for noncompliance with section 562A.17 “materially affecting
health and safety.”
                                          21

manifest a clear expression of the legislature’s intent to preempt the field

of city housing codes and enforcement.                Indeed, Iowa Code section

562A.3 suggests the opposite.                We therefore reject Lewis’s field

preemption claim.

       B. Procedural Due Process Claim. Lewis argues the City violated

the due process provisions of the Iowa and Federal Constitutions by

issuing the lockout order without notice and an opportunity to be heard. 9

       The City responds by citing a number of cases that stand for the

proposition that in emergency situations, property owners are not

entitled to prior notice and hearing. 10

       Under procedural due process, notice and an opportunity to be

heard are required when a person’s property interests are at stake. War

Eagle Vill. Apartments v. Plummer, 775 N.W.2d 714, 719 (Iowa 2009); F.K.

v. Iowa Dist. Ct., 630 N.W.2d 801, 808 (Iowa 2001). We employ a two-

step analysis. First, we determine whether a person has been deprived of

a protected liberty or property interest. War Eagle, 775 N.W.2d at 719;

F.K., 630 N.W.2d at 808. If so, we address what process is due for the

specific interest.    War Eagle, 775 N.W.2d at 719; F.K., 630 N.W.2d at

808.



       9Lewis  does not claim that Boge’s order to Jaeger was not authorized by the
ordinance, nor does Lewis claim that the City’s action in this case was inconsistent with
state law. See, e.g., Iowa Code § 364.17(3)(g) (enforcement procedures shall be designed
to improve housing conditions rather than displace persons from their homes).
       10The  parties have not claimed the due process provisions of the Iowa
Constitution should be analyzed differently than the Due Process Clause of the Federal
Constitution. Under these circumstances, we ordinarily treat the substantive standards
under the Iowa Constitution the same as those developed under the Federal
Constitution. Even though we ordinarily treat the substantive standards the same
when the parties do not suggest a different approach, we reserve the right to apply the
standards in a different fashion than the federal caselaw. See Simmons v. State Pub.
Defender, 791 N.W.2d 69, 76 n.3 (Iowa 2010); War Eagle Vill. Apartments v. Plummer,
775 N.W.2d 714, 719 (Iowa 2009); State v. Bruegger, 773 N.W.2d 862, 883 (Iowa 2009).
                                    22

      Lewis has been deprived of a property interest. In War Eagle, we

held a tenant’s continued residence in his or her home implicates a

significant property interest.   War Eagle, 775 N.W.2d at 719 (citing

Greene v. Lindsey, 456 U.S. 444, 450–51, 102 S. Ct. 1874, 1878, 72
L. Ed. 2d 249, 256 (1982)). Although the defendants assert the lockout

was not intended to be an eviction, the objective facts suggest otherwise.

The City ordered Jaeger to change the locks of the apartment. Further,

even if the lockout was intended to be temporary, Lewis was nevertheless

deprived of a property interest. See Fuentes v. Shevin, 407 U.S. 67, 84–

85, 92 S. Ct. 1983, 1996, 32 L. Ed. 2d 556, 572 (1972) (“But it is now

well settled that a temporary, nonfinal deprivation of property is

nonetheless a ‘deprivation’ in terms of the Fourteenth Amendment.”); see

also Flatford v. City of Monroe, 17 F.3d 162, 167 (6th Cir. 1994) (stating

due process requires notice and hearing prior to eviction).      Lewis was

therefore entitled to due process protection.
            For more than a century the central meaning of
      procedural due process has been clear: Parties whose rights
      are to be affected are entitled to be heard; and in order that
      they may enjoy that right they must first be notified.

Fuentes, 407 U.S. at 80, 92 S. Ct. at 1994, 32 L. Ed. 2d at 569 (citation

and internal quotation marks omitted); see War Eagle, 775 N.W.2d at

719 (“[W]hen an individual’s property interests are at stake, that person

is entitled to adequate notice and a reasonable opportunity to be

heard.”); State v. Seering, 701 N.W.2d 655, 665–66 (Iowa 2005) (“At the

very least, procedural due process requires notice and opportunity to be

heard in a proceeding that is adequate to safeguard the right for which

the constitutional protection is invoked.”) (citation and internal quotation

marks omitted). While predeprivation notice and opportunity to be heard

is ordinarily required before eviction, see, e.g., War Eagle, 775 N.W.2d at
                                    23

720; Flatford, 17 F.3d at 167, postdeprivation notice and opportunity to

be heard may be adequate in “extraordinary situations,” see Fuentes, 407

U.S. at 90, 92 S. Ct. at 1999, 32 L. Ed. 2d at 575. As explained by the

United States Supreme Court, postdeprivation notice is adequate when

(1) “the seizure has been directly necessary to secure an important

governmental or general public interest”; (2) “there has been a special

need for very prompt action”; and (3) “the State has kept strict control

over its monopoly of legitimate force; the person initiating the seizure has

been a government official responsible for determining . . . that it was

necessary and justified in the particular instance.” Id. at 91, 92 S. Ct. at

2000, 32 L. Ed. 2d at 576; see also Baker v. City of Iowa City, 260
N.W.2d 427, 431 (Iowa 1977) (applying Fuentes).

      Although the City provided notice to Jaeger, it is undisputed that

the City failed to even attempt to provide notice to Lewis. Boge did not

place a notice on the door of the apartment, did not mail the notice to

Lewis, did not inquire of Jaeger how to contact Lewis, and did not

instruct Jaeger to take any steps to ensure notice to Lewis. In short, the

means employed by Boge—posttermination notice on Jaeger days after

the fact—were not such that “one desirous of actually informing the

absentee might reasonably adopt to accomplish [notice].” War Eagle, 775

N.W.2d at 720 (citation and internal quotation marks omitted).

      The City and Jaeger nonetheless argue that “notice was not

required in this case because the situation created by . . . Lewis was

deemed to be an emergency by the city manager. Under Iowa law, due

process requirements do not apply in such emergency circumstances.”

The City cites State v. Strayer, 230 Iowa 1027, 299 N.W. 912 (1941), and

Walker v. Johnson County, 209 N.W.2d 137 (Iowa 1973), in support of its

argument.
                                         24

       Yet here the action of the City did more than abate the emergency

situation. Once the lockout was achieved, the nuisance was abated. But

the lockout also deprived Lewis of her leasehold interest in her

apartment on an ongoing basis. In the event of emergencies, we regard

the law as well established that summary administrative action is

appropriate. Hodel v. Va. Surface Mining & Reclamation Ass’n, 452 U.S.
264, 299–301, 101 S. Ct. 2352, 2372–73, 69 L. Ed. 2d 1, 30–31 (1981);

Gorra Realty, Inc. v. Jetmore, 510 A.2d 440, 446 (Conn. 1986). But this

justifies only the imposition of the lockout and not the maintenance of

the lockout on an ongoing basis. Because of the ongoing effects of the

lockout on her property right, we believe Lewis is entitled to a

postdeprivation notice and an opportunity to be heard.

       Before we find a due process violation based on lack of notice and

hearing, however, we must consider the fact that Lewis elected to

terminate her lease on October 9. While there was certainly a right to a

prompt postdeprivation hearing, Lewis makes no claim that she was

entitled to a postdeprivation hearing the day after her eviction as a

matter of law.      Thus, even if she were entitled to a postdeprivation

hearing, she abandoned that claim by terminating her property interest

in the lease. Under these circumstances, we find the due process claim

is moot. See Smith v. Bd. of Cnty. Comm’rs, 891 P.2d 88, 92 (Wyo. 1995)

(holding due process claim of terminated employee was moot where

plaintiff voluntarily resigned position).

       C. Void for Vagueness.

       1.   Introduction.    Lewis also argues the ordinance violates due

process because the term “emergency” is too vague. 11 Citing Grayned v.


      11As with procedural due process, this challenge is brought under both the Iowa

and Federal Constitutions. Because Lewis does not suggest that the Iowa Constitution
                                        25

City of Rockford, 408 U.S. 104, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972),

Lewis asserts that no person of ordinary intelligence would be able to

determine what conduct is lawful.            Further, according to Lewis, the

ordinance, which states that whether an emergency is present rests in

“the judgment of the city manager [or his delegate],” fails to provide

sufficient guidelines to limit the discretion of the City in enforcing the

ordinance.

      The City responds by asserting that a person challenging a statute

as void for vagueness carries a heavy burden to overcome a presumption

of constitutionality.    See State v. Bauer, 337 N.W.2d 209, 210 (Iowa

1983). The City further asserts that vagueness of the ordinance can be

avoided by reasonable construction. See State v. Duncan, 414 N.W.2d
91, 95 (Iowa 1987).

      In considering vagueness challenges, we have emphasized three

theoretical underpinnings to the doctrine. State v. Nail, 743 N.W.2d 535,

539 (Iowa 2007). First, a statute cannot be so vague that a person of

ordinary understanding would not know that their conduct is prohibited.

Id. Second, the statute must not be so vague as to encourage arbitrary

or discriminatory enforcement. Id. Finally, a statute cannot sweep so

broadly as to prohibit substantial amounts of constitutionally protected

speech. Id.; see also Formaro v. Polk Cnty., 773 N.W.2d 834, 840 (Iowa

2009). Because free speech is not an issue in this case, we address the

notice and arbitrary enforcement components of vagueness analysis.

      2.    Vagueness based on lack of notice.            We have had several

occasions to address as-applied vagueness challenges to city ordinances
_______________________
should be interpreted differently, we assume the state and federal standards are
similar. See Bruegger, 773 N.W.2d at 883. Even so, we reserve the right to apply the
standard under the Iowa Constitution in a more rigorous fashion than federal
precedents. Id.; State v. Feregrino, 756 N.W.2d 700, 704 n.1 (Iowa 2008).
                                         26

on grounds of lack of notice.          A city ordinance is unconstitutionally

vague under the due process clause “when its language does not convey

a sufficiently definite warning of the proscribed conduct.” Devault v. City

of Council Bluffs, 671 N.W.2d 448, 451 (Iowa 2003). We articulated the

legal test for notice required to overcome a vagueness challenge in Knight

v. Iowa District Court, 269 N.W.2d 430, 432 (Iowa 1978), in which we

stated: “If the statute’s meaning is fairly ascertainable by reliance on

generally accepted and common meaning of words used, or by reference

to the dictionary, related or similar statutes, the common law or previous

judicial constructions, due process is satisfied.”           An ordinance is not

unconstitutionally vague for lack of notice merely because a key word is

undefined.       Blinder, Robinson & Co. v. Goettsch, 403 N.W.2d 772, 773

(Iowa 1987).

       Given the factual findings of the district court, which are generally

not challenged in this appeal, 12 we reject Lewis’s vagueness claim on

notice grounds.         An “emergency” is defined as “an unforeseen

combination of circumstances or the resulting state that calls for

immediate action,” and “an urgent need for assistance or relief.” Merriam

Webster’s Collegiate Dictionary 377 (10th ed. 2002).               The emergency
under the ordinance must relate to public safety in the context of

housing.         A person of ordinary understanding would know that

repeatedly leaving an ignited gas stove unattended for seven or eight

hours at a time poses an imminent threat to the safety of the tenants in

an apartment building.          The danger is exacerbated when a tenant

demonstrates repeated unwillingness to abate the threat at the request of

the landlord.       Further, the uncontroverted testimony of the housing

       12Lewis does challenge the factual finding that the withholding of the security
deposit by Jaeger was not in bad faith.
                                     27

inspector supports the proposition that leaving running water and a gas

stove on unattended for several hours creates a fire hazard and a risk of

carbon monoxide that endangers the lives of all those in the building.

See People v. Plane, 78 Cal. Rptr. 528, 530 (Ct. App. 1969) (declaring it

beyond argument that landlord, concerned and responsible for the safety

of tenants, knowing that renter left apartment unexpectedly with

reasonable possibility of an unattended lighted stove, may enter

apartment to ensure safety).      Under these circumstances, we cannot

conclude that a person of ordinary understanding would not know that

Lewis’s conduct, as determined by the factual findings of the district

court, created an emergency that required immediate action to protect

public safety.   See State v. Doe, 231 P.3d 1016, 1030 (Idaho 2010)

(“emergency errand or other legitimate business” not unconstitutionally

vague).

      3. Vagueness based upon potential for arbitrary or discriminatory

conduct.   There is, however, a second important prong of void for

vagueness doctrine, namely, to prevent the vesting of virtually unlimited

discretion in governmental officials.     Grayned, 408 U.S. at 108–09, 92

S. Ct. at 2298–99, 33 L. Ed. 2d at 227–28. This second prong is more

problematic in this case.

      The term “emergency” is potentially very broad.           On top of the

elastic term “emergency,” the ordinance provides that an emergency

exists according to “the judgment” of city officials. There are no criteria

in the ordinance for the determination of emergency.            The ordinance

explicitly states that there is no right of appeal. Further, the ordinance

does not detail the enforcement remedies that might be available. Read

literally, you could not fight city hall under the ordinance.
                                      28

      The fundamental question before us is whether we can, as the City

suggests, save this ordinance through reasonable construction or

whether the elastic terms render it fatally flawed. There are, of course,

competing principles at stake here. On the one hand, as the City rightly

observes, broadly framed statutes may be saved from constitutional

defect through judicial construction. On the other hand, courts are not

legislatures.   We are not in the business of rewriting statutes or

ordinances.

      There are a few cases standing for the proposition that when a

legislative enactment fails to establish any meaningful standards, courts

should not blue pencil them into the law. For example, in United Nuclear

Corp. v. Cannon, 553 F. Supp. 1220, 1233, 1235 (D.R.I. 1982), the court

held that a state statute requiring the posting of a “Ten Million Dollar

($10 million) bond” to cover the cost of “decontamination” was hopelessly

vague and could not be rescued by judicial construction. See also S. of

Second Assocs. v. Georgetown, 580 P.2d 807, 811 (Colo. 1978) (historic

preservation ordinance fails to provide sufficient standards to determine

if location is within historic preservation area); Chronis v. State ex rel.

Rodriguez, 670 P.2d 953, 957–58 (N.M. 1983) (clause which states that

action may be taken when “public health, safety, and welfare requires

emergency action” held vague under New Mexico Constitution).          As a

general matter, however, we have embraced the notion that judicial

construction may save an otherwise vague statute from constitutional

infirmity. Nail, 743 N.W.2d at 540.

      In looking at the ordinance in question, there is good reason to use

an elastic term such as “emergency.” In order to protect public safety,

the ordinance must necessarily use language that is sufficiently flexible

to cover a wide variety of factual situations that may arise. We do not
                                    29

require a legislative body to define every term. The ordinary definition of

a broad term like “emergency” is available to limit the reach of the

ordinance. See People v. McKnight, 617 P.2d 1178, 1187–88 n.9 (Colo.

1980) (citing Webster’s Seventh New Collegiate Dictionary definition of

“emergency” in rejecting due process attack on sentencing provision

related to automobile statute); Doe, 231 P.3d at 1030 (using the

definition of “emergency” in Webster’s Third New International Dictionary

as “an unforeseen combination of circumstances or the resulting state

that calls for immediate action” to limit the scope of a statute). Further,

the context of the ordinance demonstrates that the emergencies

referenced are limited to those involving health and safety issues in

housing.

       In addition, although a statute employing broad terms is obviously

more susceptible to being applied in an arbitrary or discriminatory

fashion than one containing detailed language, an ordinance may be

narrowed through an implied term of objective reasonableness.          For

example, in Commission for Lawyer Discipline v. Benton, 980 S.W.2d 425,

438–39 (Tex. 1998), the court implied an objective reasonableness

standard to narrow the scope of a disciplinary rule that prohibited an

attorney from making comments “calculated . . . to harass or embarrass

the juror or to influence his actions.”    The court explained that the

objective reasonableness standard assuaged vagueness concerns and

reduced the danger of arbitrary enforcement.      Benton, 980 S.W.2d at

439.

       In the end, we believe that in light of the application of the

commonly understood definition of emergency, the implied requirement

that the judgment of the city manager or his delegate be exercised in an

objectively reasonable fashion, and with the due process guarantee of
                                          30

notice and an opportunity to be heard, the ordinance survives a void-for-

vagueness due process challenge.

       D.    Unlawful Eviction by Jaeger.             Lewis next argues she was

unlawfully evicted by Jaeger. Lewis argues Jaeger unlawfully evicted her

because he failed to comply with Iowa Code section 562A.27A(1), which

she says provides the exclusive means to evict a tenant posing a clear

and present danger to other tenants. Lewis also asserts there was no

emergency         situation   that    would    justify    eviction    under     section

562A.27A(1).

       As discussed above, however, the ordinance permits the city

manager, or his designee, to order an owner to correct or abate an

emergency        that   requires     immediate    action.       Depending      on    the

circumstances, the ordinance may require residents to be displaced from

their homes while the emergency is resolved.                 In this case, the City

ordered Jaeger to change the locks on Lewis’s apartment.                        Jaeger,

whether he agreed or disagreed with the City’s decision, had no choice in

the matter. 13 Jaeger therefore did not unlawfully evict Lewis by carrying

out the City’s order. 14 See Zwerin, 237 N.Y.S.2d at 284; Dunn, 23 A. at

210–11; Sunderman, 29 N.W.2d at 498.
       E. Unlawful Entry by Jaeger and Other Tenants. Lewis claims

Jaeger and other tenants unlawfully entered the apartment on three

       13Jaeger testified that he would have locked Lewis out in any event, but the
record shows that Jaeger first called the City, was orally ordered by Boge to lock Lewis
out, and then proceeded to do so. Although he might well have locked her out in any
event, he was acting pursuant to an order by Boge to do so.
       14Lewis  makes no allegation that the City erroneously concluded an emergency
existed or otherwise exceeded its authority under the ordinance. Whether the City
complied with the requirements of the ordinance, therefore, is not at issue. See Sell v.
City of Columbus, 47 F. App’x 685, 697–98 (6th Cir. 2002) (holding city official exceeded
scope of similar ordinance by ordering emergency eviction, in absence of hearing,
without first determining whether postponing the eviction would jeopardize health and
safety).
                                   31

occasions. She cites the entry by Jaeger when he entered the apartment

pursuant to the order of the City but also removed her belongings from

the apartment and placed them outside the apartment building.        She

also claims that on two occasions Jaeger allowed another renter, Ellen

Johnson, to enter the apartment without her permission.      The district

court concluded that there were no unlawful entries.

      Ordinarily, a lease vests in a tenant the right of exclusive

possession, which precludes entry by the landlord except for limited

purposes.   Milton R. Friedman, Friedman on Leases § 4:3.1, at 4–21

(Patrick A. Randolph, Jr. ed., 5th ed. 2012).     Under the IURLTA, a

“landlord may enter the dwelling unit without [the] consent of the tenant

in case of emergency.” Iowa Code § 562A.19(2). The landlord, however,

“shall not abuse the right of access or use it to harass the tenant.” Id.

§ 562A.19(3). Except in cases of emergency or when it is impractical, the

landlord is directed to give the tenant twenty-four hour notice before

entering. Id. Aside from the Code section, the landlord does not have

another right of access “except by court order, and as permitted by

sections 562A.28 and 562A.29, or if the tenant has abandoned or

surrendered the premises.” Id. § 562A.19(4).

      The order from the City authorized Jaeger to lock Lewis out of her

apartment. But there is nothing in the order that authorized Jaeger to

enter the apartment for the purpose of seizing her belongings and

removing them from the premises. We have upheld landlord entry under

Iowa Code section 562A.29 for a limited purpose of assisting police in

investigating a potential burglary. State v. Koop, 314 N.W.2d 384, 387

(Iowa 1982). Even assuming that Jaeger’s actions in changing the lock

on the apartment pursuant to an order by the City may not have given

rise to a violation of the IURLTA, his entry into the apartment to gather
                                          32

Lewis’s belongings and remove them from the premises amounts to

action well beyond the scope of entries permitted by Iowa Code section

562A.19 and the order of the City and constitutes an abuse of the right

of entry. See Reichhold v. Sommarstrom Inv. Co., 256 P. 592, 593 (Cal.

Ct. App. 1927) (landlord’s authority to enter premises and put it in safe

condition did not authorize actions exceeding the scope of those ordered

by city inspector); Kalmas v. Wagner, 943 P.2d 1369, 1373 (Wash. 1997)

(stating a cause of action arises when property manager exceeds the

scope of entrance permitted by statute); see also Stankiewicz v. Hawkes,

369 A.2d 253, 253–54 (Conn. Super. Ct. 1976) (where tenant absent

from apartment to allow landlord to abate health hazard, landlord could

not take tenant’s possessions and pile them in backyard, even though

landlord considered the property rags and junk). 15                For this abusive

entry, we conclude that based upon the undisputed facts, Lewis has

established a violation of the IURLTA.             See Iowa Code § 562A.19(3).

Under Iowa Code section 562A.35(2), Lewis is entitled to recovery of

actual damages not less than an amount equal to one month’s rent and

reasonable attorney fees.

       Next, Lewis claims that by allowing other tenants into her
apartment, Jaeger violated section 562A.19. The record established that

the only tenant other than Lewis to enter Lewis’s apartment was

Johnson. Johnson testified she was in Lewis’s apartment twice without

permission from Lewis.

       The defining characteristic of a leasehold interest is the tenant’s

right to possession of the premises.             Nathan Lane Assocs., L.L.P. v.


       15We   do not address the issue of a landlord’s duty with respect to tenant
property after a lawful eviction. Khan v. Heritage Prop. Mgmt., 584 N.W.2d 725, 729
(Iowa Ct. App. 1998) (finding that a landlord generally has no duty to store or maintain
a tenant’s personal property after a tenant has been lawfully evicted).
                                        33

Merchants Wholesale of Iowa, Inc., 698 N.W.2d 136, 139 (Iowa 2005). A

tenant’s right to possession is generally exclusive, and the tenant, not

the landlord, has legal control of the leased premises. Bernet v. Rogers,

519 N.W.2d 808, 811 (Iowa 1994).

      Yet, Lewis has not brought a trespass case against Johnson.

Instead, Lewis claims that by authorizing Johnson to enter Lewis’s

apartment, an unlawful entry occurred under Iowa Code sections

562A.19 and 562A.35. While Johnson testified that on one occasion she

went with Jaeger to Lewis’s apartment after Jaeger had knocked on the

door of Johnson’s apartment, Johnson later on cross-examination

testified that she entered the apartment on her own without obtaining

Jaeger’s permission. Although there is evidence in the record to support

Lewis’s theory of unlawful entry with respect to one of the entries, we

cannot say the district court erred as a matter of law in concluding that

the plaintiff failed to prove Jaeger authorized the entry of Johnson.

Therefore, Jaeger is not liable for any claimed unlawful entry arising from

Johnson’s intrusion into Lewis’s apartment. 16

      F. Bad Faith Retention of Security Deposit. It is undisputed

that Jaeger failed to return Lewis’s rental deposit in the amount of $465.
Iowa Code section 562A.12(3) requires a landlord to return a tenant’s

rental deposit or provide a written statement showing the specific reason

for withholding the deposit within thirty days of the receipt of the

tenant’s mailing address or delivery instructions.           Iowa Code section

562A.12(7) states:
           7. The bad faith retention of a deposit by a landlord,
      or any portion of the rental deposit, in violation of this


      16Nothing   in this opinion should be construed as preventing a landlord from
reasonably permitting workers access to an apartment for the purpose of abating a
potential hazard or for any other lawful purpose.
                                    34
      section shall subject the landlord to punitive damages not to
      exceed two hundred dollars in addition to actual damages.

The burden is on the tenant to show the landlord held the security

deposit in bad faith before punitive damages will be awarded. Roeder v.

Nolan, 321 N.W.2d 1, 4 (Iowa 1982). Bad faith can be established by

circumstantial or direct evidence. Id. at 5.

      The district court found that Jaeger owed the security deposit to

Lewis, but did not act in bad faith in failing to pay it. The only basis

Jaeger offered for failing to pay the security deposit at trial was lack of

knowledge regarding where Lewis resided.

      We recognize that there is authority for the proposition that when a

tenant does not leave a forwarding address and the landlord cannot find

the tenant, there is no basis for an award of a penalty. Smith v. Callico,

562 So. 2d 1102, 1105 (La. Ct. App. 1990) (failure of landlord to send

accounting for repairs of premises justifying retention of security deposit

was not willful violation of statute where lessee did not provide

forwarding address); Alston v. Thomas, 391 A.2d 978, 980 (N.J. Essex

County Ct. 1978) (where landlord does not know forwarding address and

cannot find tenant in the exercise of reasonable diligence, statutory

requirements to give notice to tenant related to security deposit are

excused), overruled on other grounds by Reilly v. Weiss, 966 A.2d 500,

506 n.4 (N.J. Sup. Ct. App. Div. 2009).

      On the other hand, the court in Prescott v. Makowski, 458 N.E.2d
1281, 1283 (Ohio Ct. App. 1983), held that, under a statute similar to

Iowa Code section 562A.12, when a tenant does not provide a forwarding

address, but the landlord has actual knowledge of the tenant’s

subsequent residence, the landlord is required to refund the security

deposit. According to the Prescott court, the state statutory requirement
                                      35

that the tenant provide a forwarding address was solely designed to

ensure that the landlord knew where to send the deposit. Prescott, 458

N.E.2d at 1283. Further, in an unreported case, an Ohio appellate court

has held that a current business address, known to the landlord, has

been sufficient to require payment of the security deposit to the tenant at

that address. Smitson v. Zeches, No. 92AP-1773, 1993 WL 317243, at

**2–3 (Ohio Ct. App. Aug. 17, 1993).

      In this case, Jaeger claimed he did not know where to send the

security deposit as no address was given to him during the litigation. We

accept that Jaeger did not know where Lewis was currently residing. It

is undisputed, however, that Jaeger received a demand letter by Lewis’s

legal counsel shortly after the eviction, on letterhead, setting a deadline

for him to pay the security deposit to Lewis. The letter plainly amounts

to “delivery instructions” with respect to the security deposit under Iowa

Code section 562A.12(3).      Further, during the entire time when this

matter was pending in Dubuque County, Jaeger was aware that Lewis

was represented by counsel.

      Yet, Jaeger made no effort to pay the security deposit by providing

it to Lewis’s attorney. He knew from events leading up to October 8 that

Lewis needed the funds for a security deposit on a new apartment. He

knew that, as a person receiving Section 8 assistance, Lewis was a

person of limited means. He nevertheless withheld the security deposit.

Instead of paying it, his lawyer tried to offer to confess what was plainly

owed as a strategy to shift the costs of the litigation.

      Under these undisputed facts, we conclude that Jaeger knew he

owed Lewis the money, knew that Lewis had a pressing need for the

money, had no plausible reason for not paying it, and simply ignored the

demand by Lewis’s counsel. While we recognize that the district court’s
                                    36

factual finding on bad faith must be affirmed if supported by substantial

evidence, we conclude that the undisputed facts require us to reverse the

district court and find that the refusal to pay the security deposit was

done in bad faith. See Tammen v. Page, 584 S.W.2d 914, 917 (Tex. Civ.

App. 1979) (bad faith retention of security deposit under landlord and

tenant statute found where attorney for tenant wrote demand letter that

provided attorney’s address). As a result, Lewis, in addition to the return

of the $465 security deposit ordered by the district court, is entitled to

punitive damages not to exceed $200, any actual damages shown on the

present record, and may be entitled to an award of reasonable attorney

fees. Iowa Code § 562A.12(7)–(8).

      G. Conversion. Conversion is “the wrongful control or dominion

over another’s property contrary to that person’s possessory right to the

property. The wrongful control must amount to a serious interference

with the other person’s right to control the property.” Condon Auto Sales

& Serv., Inc. v. Crick, 604 N.W.2d 587, 593 (Iowa 1999) (citations

omitted).   At trial, Lewis alleged Jaeger did not return some of her

belongings after her eviction, including $450 earrings, a blanket, and a

DVD player.    Jaeger testified, however, that he returned all Lewis’s

possessions when he changed the locks to the apartment. Stating that

Jaeger was more credible on the issue, the district court found that he

did not convert any of Lewis’s possessions. After reviewing the record at

trial, we find no reason to disturb the district court’s findings on the

conversion issue.

      H.    Confession of Judgment.         During opening statements,

Jaeger’s attorney made an oral offer to confess judgment in the amount

of $500 for the rental deposit. Lewis’s attorney rejected the offer on the

grounds that Jaeger owed an additional $200 for bad faith retention of
                                      37

the security deposit.      In its decision, the district court awarded Lewis

$465 for the rental deposit, but ordered Lewis to pay the court costs in

light of Jaeger’s offer to confess judgment for $500. On appeal, Lewis

asserts Jaeger’s offer to confess judgment was insufficient because

section 677.7 of the Iowa Code requires the offer to be made in writing.

See Iowa Code § 677.7.

         Iowa Code section 677.4, however, states, “After an action for the

recovery of money is brought, the defendant may offer in court to confess

judgment for part of the amount claimed, or part of the causes involved

in the action.” A confession under section 677.4 must be made when the

plaintiff is present. Lingo v. Belt, 198 Iowa 1276, 1278, 201 N.W. 5, 5

(1924). Before opening statements, the court observed that Lewis was

present with her attorney.       In any event, no issue has been made of

Lewis’s presence during the offer. See Sheer Constr., Inc. v. W. Hodgman

& Sons, Inc., 326 N.W.2d 328, 333 (Iowa 1982); see also Manning v. Irish,

47 Iowa 650, 652 (1878) (courts may, in absence of evidence to the

contrary, presume plaintiff’s presence).       While Jaeger may not have

complied with section 677.7, Jaeger did make a sufficient offer to confess

judgment under section 677.4.

         However, based on the conclusions in this opinion, it is clear that

the offer to confess judgment in the amount of $500 was below the

amount to which Lewis is entitled. Therefore, the offer to confess has no

effect, and Lewis cannot be ordered to pay court costs as a result of the

offer.

         IV. Conclusion.

         As indicated above, we affirm the district court’s ruling that the

city ordinance is not preempted by the IURLTA and that there has been

no violation of federal law in connection with the action of Jaeger or the
                                    38

City. We further find that the ordinance is not unconstitutionally vague

and that any procedural due process claim is moot.           We conclude,

however, that Jaeger violated the IURLTA when he removed the

belongings of Lewis from the apartment. We also conclude that Jaeger’s

withholding of Lewis’s security deposit was a bad faith violation of the

IURLTA. As a result, the judgment of the district court is affirmed in part

and reversed in part. The case is remanded for further proceedings in

order to determine actual damages not less than an amount equal to one

month’s rent for the unlawful entry violation, to award bad faith damages

on the withholding of the security deposit, and to address the question of

an award of attorney fees and costs for the violations of the IURLTA.

      AFFIRMED      IN   PART,    REVERSED      IN   PART,    AND    CASE

REMANDED.